Exhibit 10.1
 
Termination Agreement
 
This Termination Agreement ('Agreement") dated as of August      , 2010, recites
the agreement between Seven Cellos, LLC ("SC") and Iconic Brands, Inc. as
successor-in-interest to Harbrew Imports Limited ("Iconic"), with respect to the
termination of a License Agreement dated as of April 26, 2007, as thereafter
amended in writing, between SC and Harbrew Imports Limited (the "License
Agreement").
 
Recitals
 
This Agreement is made with reference to the following:
 
A. As of April 26, 2007, the parties entered into the License Agreement.
Pursuant to the terms thereof, SC licensed to Harbrew Imports Limited, the
predecessor of Iconic Brands, Inc, certain rights pertaining to the name and
likeness of Danny DeVito in connection with the manufacture, distribution and
promotion of an alcoholic beverage known as "Danny DeVito's Premium Limoncello".
The: (a) designation "Danny DeVito's Premium Limoncello" and all variations
thereof: (b) formula for such beverage; (c) bottle design and material on the
exterior of the bottle; (d) trademark(s) and copyright(s) relating to such
items; (e) the website utilized for promoting such items; and (f) all other
elements attendant to the product and packaging and promotion thereof shall be
designated collectively hereinafter as the "Brand". Iconic Brands, Inc.
represents and warrants that it is the successor-in-interest to all of the
interests of Harbrew Imports Limited with respect to the Brand, that it is the
sole owner of all rights under the License Agreement and relating to the Brand
except to the extent that any such rights are owned and controlled by SC and
Danny DeVito, and that it assumed all obligations of Harbrew Imports Limited to
SC under the License Agreement and otherwise relating to the Brand and the
License Agreement.
 
B. Iconic acknowledges that it has not performed certain of its material
obligations under the terms of the License Agreement and that it will not do so
as contemplated by the parties thereto. Iconic acknowledges that SC, and to the
extent applicable, Danny DeVito have fully performed all material obligations
under the terms of the License Agreement.
 
C. In this regard, the parties have determined that it is in their respective
interests mutually and voluntarily to terminate the License Agreement and
otherwise agree as provided hereinbelow.
 
 
 

--------------------------------------------------------------------------------

 
 
Accordingly, for good and valuable consideration, the parties agree as follows:
 
Agreement
 
1.            Recitals: The Recitals contained in preceding paragraphs A, B and
C are material hereto and incorporated herein by this reference.
 
2.            Termination: The License Agreement is terminated, effective as of
the date hereof. For clarity, the parties acknowledge and agree that Iconic
shall have no further rights to manufacture, distribute, promote or otherwise
exploit, or to license or otherwise grant or transfer to third parties any such
rights as to, any products comprising the Brand or any other elements relating
to the Brand in any manner.
 
3.            Rights: Iconic assigns, transfers, grants and otherwise
relinquishes to SC all right, title and interest in and to the Brand, including
without limitation all trademarks and copyrights and trade dress, in perpetuity
and without reservations of rights or restrictions of any nature.
 
4.            Representations and Warranties: Iconic represents and warrants, in
addition to the representations and warranties in the Recitals, that it has the
exclusive right to enter into and perform this Agreement; that it has not
encumbered any of the rights in and to the Brand; that it has not heretofore
transferred in any manner any rights in the Brand to any third parties; that
there are no claims or litigation by any third parties with respect to ownership
or control of any rights in the Brand; and that effective as of the date of this
agreement, SC will be the sole owner of all rights in the Brand free and clear
of any claims, rights or encumbrances with respect to third parties.
 
5.            Non-waiver: Notwithstanding anything to the contrary contained
herein, Iconic acknowledges and agrees that by entering into this Agreement,
neither SC nor Danny DeVito shall be deemed to have waived or otherwise
compromised or prejudiced any of their respective rights with respect to
Iconic's past conduct with respect to the Brand, including without limitation,
any right of SC to accrued and unpaid royalties under Paragraph 5 of the License
Agreement, the right to inspect records under Paragraph 20 of the License
Agreement and conduct audits under Paragraph 21 of the License Agreement, the
right to enforce lconic's obligation to defend and indemnify pursuant to
Paragraph 13 of the License Agreement, the right to seek recovery of damages for
breaches of the License Agreement by Iconic, if any, and the right to enforce
their rights prospectively as to legal and equitable remedies, as appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
6.            Additional Documents: Iconic agrees to execute and deliver to SC
such additional documents as may be reasonably requested by SC to implement this
Agreement. In the event Iconic fails to perform such obligations timely as
requested, Iconic shall be deemed to have appointed SC as Attorney­In-Fact to
execute, deliver and, if appropriate, record or file such documents in the place
and stead of Iconic.
 
7.            Binding Agreement: This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective principals, officers,
directors, agents, attorneys and other representatives and their respective
successors and assigns and heirs, executors and administrators.
 
8.            Governing Law: Except to the extent governed by the laws of the
United States with respect to specific aspects applicable to trademarks and
copyrights, this agreement shall be governed by California law, and the parties
further agree that the courts located in California (the Superior Court for Los
Angeles County and the District Court for the Central District of the United
States, as applicable) shall have exclusive jurisdiction with respect to any
disputes relating to the subject matter of this Agreement.
 
 

  Seven Cellos, LLC          
 
By:
/s/      Title:                     

 

  Iconic Brands, Inc.          
 
By:
/s/ Richard DeCicco     Title:  President/CEO                  

 
 
 
 